Citation Nr: 1807529	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-27 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. Barner, Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from October 1967 to September 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran had a videoconference hearing before the undersigned in July 2017, and a transcript has been associated with the record.

The Board observes that the Veteran has filed a notice of disagreement with the denial of his claims for service connection for prostate cancer, peripheral neuropathy, abnormal heart, hypertension and carpal tunnel syndrome.  See July 2017 NOD, and September 2016 NOD.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  See VA Form 21-0961, 1/20/2017, and VACOLS.  As such, the Board will not accept jurisdiction over these issues at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.


FINDING OF FACT

There is at least an equipoise of the evidence that the Veteran's bilateral hearing loss disability was caused by his noise exposure in service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a); Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Some disabilities may be presumed to have been incurred in service if shown to have manifested to a compensable degree within one year after the date of separation from active duty, to include organic disease of the nervous system such as sensorineural hearing loss.  38 U.S.C. § 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309; see Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013) (holding that "[t]he clear purpose of the regulation is to relax the requirements of 38 C.F.R. § 3.303(a) for establishing service connection for certain chronic diseases."). 

When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id. 


Bilateral Hearing Loss

The Veteran contends that he has a bilateral hearing loss disability related to in-service noise exposure, particularly from his work on Hawk missiles and the related noise from generators.  See Hearing Transcript, July 2017; VA 21-4138 Statement in Support of Claim, July 2017.  Indeed, his DD Form 214 shows that his military occupational specialty was in Hawk Fire Control.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Here, the medical evidence has shown that the Veteran has a current disability according to 38 C.F.R. § 3.385.  Specifically, in his October 2011 VA examination audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
40
50
70
LEFT
30
25
40
60
65

Maryland CNC testing revealed speech recognition scores of 94 percent in the right ear, and 96 percent in the left ear.

Next, there is evidence of an in-service event, disease, or injury as the Veteran provided competent and credible testimony of noise exposure to include to arms fire and generators and Hawk missiles.  See 38 C.F.R. § 3.303(a).  The record is thus clear that the Veteran currently has a bilateral hearing loss disability, and he suffered acoustic trauma during service.

Finally, in considering whether there is a nexus between the Veteran's current hearing loss disability and his in-service noise exposure, the Board observes that there are conflicting medical opinions.  Following an October 2011 VA audiological examination, the examiner indicated that she could not provide a medical opinion without resorting to speculation.  The examiner reported that the Veteran served in the Army in ordinance and maintenance of Hawk missiles, and had reported the generators were very loud, and that he had been without noise protection.  She also discussed the Veteran's service in the National Guard from 1970 to 1983, to include his proximity to 155 Howitzers, and reported that the Veteran had not been provided hearing protection.  

Then, in a January 2013 addendum opinion, following review of the claims folder, the examiner opined that the Veteran's hearing loss was not a result of military noise exposure.  The examiner reasoned that the Veteran's hearing was within normal limits at his February 1967 pre-induction examination and at his September 1976 entrance into the USAR examination, and that there were no pure tone threshold shifts between examinations.  

In a July 2017 letter, J. Levine, M.D., F.A.C.S., noted that the Veteran had bilateral sensorineural hearing loss, and that while on active duty he had been exposed to considerable loud noises, including working in proximity to Hawk missiles, and with Hawk radar systems.  As such, Dr. Levine opined that this in-service noise exposure more likely than not caused the Veteran's hearing loss.  

Dr. Levines' opinion along with the Veteran's competent and credible assertions of in-service acoustic trauma is sufficient to support the Veteran's contentions that his bilateral hearing loss disability is related to service.  In this regard, after considering the evidence of record the Board finds that the medical evidence of record for and against the claim for hearing loss is at least in relative equipoise.  The Board resolves the benefit of the doubt in the Veteran's favor, and grants service connection for hearing loss disability.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").


ORDER

Service connection for a bilateral hearing loss disability is granted, subject to the laws and regulations governing the award of monetary benefits.





____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


